                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

DANIEL VERA                                                                  PLAINTIFF
ADC #133690

v.                         CASE NO. 2:21-CV-00028-BSM

DOES                                                                      DEFENDANTS

                                      JUDGMENT

       Consistent with the order entered today, this case is dismissed without prejudice.

       IT IS SO ORDERED, this 3rd day of June, 2021.


                                                  ________________________________
                                                   UNITED STATES DISTRICT JUDGE
